*6
JUDGMENT

This petition for review and cross-application for enforcement were considered on the record, briefs, and oral arguments of the parties. Although the issues present no need for a published opinion, they have been accorded full consideration by the Court. See Fed. R.App. P. 36; D.C.Cir.R. 36(d). For the reasons that follow, it is
ORDERED and ADJUDGED that the petition for review be denied and the cross-application for enforcement be granted.
Petitioners’ claims are rejected, some because they have been resolved already by the Board’s previous decision in Essex Valley Visiting Nurses Association and Health Professionals and Allied Employees., Local 5122, 343 NLRB 817 (2004), enforced NLRB v. Essex Valley Visiting Nurses Association, No. 05-3351 (3d Cir. Nov. 18, 2005), others because petitioners’ contentions that the Board decision under review lacked substantial evidence, was an abuse of discretion, or was arbitrary, are without merit.
Pursuant to Rule 36 of this Court, this disposition will not be published. The clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir.R. 41.